DETAILED ACTION
The present Office action is in response to the amendments filed on 9 AUGUST 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, and 11-15 have been amended. Claims 6-10 and 16-20 have been cancelled. Claims 21-31 have been added. Claims 1-5, 11-15, and 21-31 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9 AUGUST 2022, with respect to the rejection(s) of claim(s) 1-5 and 11-15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:  
Claim 1 reads “parameter set (APS)” and should read -adaption parameter set (APS)--
Claim 12 reads “CCALF)” and should read --CCALF--
Claim 13 reads “the second signal” and should read --the second flag--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11-15, 21, 22, 24-26, 28, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2022/0345697 A1 (hereinafter “Choi”) in view of “AhG 9: On APS and GDR constraint Flags” 15-24 April 2020 (hereinafter “JVET-R0178”).
Regarding claim 1, Choi discloses a computer-implemented method for processing video content ([0001], l. 2, “method for coding an image”), comprising:
receiving a bitstream associated with video content ([0084], ll. 1-4, “a bitstream including video/image information is input, the decoding apparatus 300 may reconstruct an image corresponding to a process in which the video/image information is processed in the encoding apparatus”)

([0213], ll. 1-8, “CC-ALF may be applied only when ALF is always operating. That is, only when the ALF-enabled flag (sps_alf_enabled_flag) is 1, the CC-ALF-enabled flag (sps_ccalf_enabled_flag) may be parsed. CC-ALF and ALF may be combined according to the table above. The CC-ALF-enabled flag may indicate whether (and may be related to) whether CC-ALF is available.” Note, sps_alf_enabled_flag controls the slice level ALF for chroma component).
Choi fails to expressly disclose wherein the bitstream does not comprise parameter set (APS) network abstraction layer (NAL) unit;
determining whether the APS NAL unit is present in the bitstream; and
in response to the determination that the APS NAL unit is not present in the bitstream, disabling both a cross component adaptive loop filter (CCALF) process and chroma adaptive loop filter (ALF) process.
However, JVET-R0178 teaches wherein the bitstream does not comprise parameter set (APS) network abstraction layer (NAL) unit (1 Introduction, p. 1, “the constraint flag (no_aps_constraint_flag) can be used to specify that NAL unit with nuh_unit_type equal to PREFIX_APS_NUT or SUFFIX_APS_NUT is signaled or not. Similarly, the other constraint flag no_gdr_constraint_flag specifies that GDR_NAL shall be signaled or not. These flags were adopted in Geneva meeting in 2019 (JVET-P0366). Their main motivation was to limit the types of NAL units for the decoder such that the decoder does not need specific implementation for all NAL unit types.” Note, the constraint flag no_aps_constraint_flag limits the NAL units and the PREFIX_APS_NUT and SUFFIX_APS_NUT correspond to the APS NAL unit and they are constrained when no_aps_constraint_flag equals 1);
determining whether the APS NAL unit is present in the bitstream (2. Proposal 1, p. 2, “no_aps_constraint_flag equal to 1 specifies that there shall be no NAL unit with nuh_unit_type equal to PREFIX_APS_NUT or SUFFIX_APS_NUT present in OlsInScope.” Note, ¶ [0085] of Choi describes decoding based on general constraint information and the combination relies on Choi’s general constraint including no_aps_constraint_flag and when it equals 1, then the definition of JVET_R0178 is implemented to constrain the APS NAL unit); and
in response to the determination that the APS NAL unit is not present in the bitstream, disabling both a cross component adaptive loop filter (CCALF) process and chroma adaptive loop filter (ALF) process (2 Proposal 1, p. 2, “no_aps_constraint_flag equal to 1 specifies that there shall be no NAL unit with nuh_unit_type equal to PREFIX_APS_NUT or SUFFIX_APS_NUT present in OlsInScope. It also specifies that sps_alf_enabled_flag, sps_lmcs_enabled_flag and sps_scaling_list_enabled_flag shall be zero.” Note, when implemented in Choi’s disclosure, the constraint no_aps_constriant_flag will trigger sps_alf_enabled_flag to be zero, which disables the flag and in turn disables the CC-ALF flag because it is dependent on the ALF flag. See Choi, ¶ [0213]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included no_aps_constraint_flag for constraining the APS, as taught by JVET_R0178 (1 Instroduction), in Choi’s invention. One would have been motivated to modify Choi’s invention, by incorporating JVET_R0178’s invention, to limit the types of NAL units for the decoder such that the decoder does not need specific implementation for all NAL unit types (JVET_R0178: 1 Introduction, p. 1).
Regarding claim 2, Choi and JVET_R0178 disclose all of the limitations of claim 1, as outlined above. Additionally, JVET_R0178 discloses wherein the determination of whether APS NAL unit is present in the bitstream is based on a first signal in the bitstream (2. Proposal 1, p. 2, “no_aps_constraint_flag equal to 1 specifies that there shall be no NAL unit with nuh_unit_type equal to PREFIX_APS_NUT or SUFFIX_APS_NUT present in OlsInScope.” Note, ¶ [0085] of Choi describes decoding based on general constraint information and the combination relies on Choi’s general constraint including JVET_R0178’s no_aps_constraint_flag as the first signal). The same motivation of claim 1 applies to claim 2.
Regarding claim 3, Choi and JVET_R0178 disclose all of the limitations of claim 1, as outlined above. Additionally, Choi discloses further comprising: providing a second signal for controlling the chroma process at a picture parameter set level, a sequence parameter set level, a picture header level, or a slice header level (Table 8, sps_alf_enabled_flag and slice_alf_enabled_flag and [0029], ll. 2-3, “ALF and/or CCALF may be adaptively applies in units of pictures, slices, and/or coding blocks:” e.g., at the picture, slice, and block level).
Regarding claim 4, Choi and JVET_R0178 disclose all of the limitations of claim 3, as outlined above. Additionally, Choi discloses wherein the second signal indicates whether the ALF process is enabled in decoding of chroma components of pictures in a coded layer video sequence (CLVS) associated with the video content (Table 8, sps_alf_enabled_flag, slice_alf_enabled_flag, slice_alf_chroma_idc, slice_alf_aps_id_chroma. Note, the slice_header() is parsed by the decoder and the sps_alf_enabled_flag enables chroma ALF of the picture components. Furthermore, because the decoder acts on a bitstream of a coded video sequence with at least one layer, then the pictures are considered in a “coded layer video sequence”).
Regarding claim 11, the limitations are the same as those in claim 1; however, written as an encoder instead of a decoder, which is well-known to be the inverse process. Therefore, the same rationale of claim 1 applies to claim 12. Additionally, Choi discloses a memory storing a set of instructions ([0307], “the present disclosure are implemented in software, the aforementioned method may be implemented as a module (process, function, etc.) that performs the aforementioned function. A module may be stored in a memory and executed by a processor”); and one or more processors configured to execute the set of instructions ([0307], “the present disclosure are implemented in software, the aforementioned method may be implemented as a module (process, function, etc.) that performs the aforementioned function. A module may be stored in a memory and executed by a processor”).
Regarding claim 12, Choi and JVET_R0178 disclose all of the limitations of claim 11, as outlined above. Additionally, JVET_R0178 discloses wherein the one or more processors are configured to execute the set of instructions to cause the apparatus to further perform: in response to the first signal having a first value, signaling the set of flags disabling both the CCALF process and the ALF process (2 Proposal 1, p. 2, “no_aps_constraint_flag equal to 1 specifies that there shall be no NAL unit with nuh_unit_type equal to PREFIX_APS_NUT or SUFFIX_APS_NUT present in OlsInScope. It also specifies that sps_alf_enabled_flag, sps_lmcs_enabled_flag and sps_scaling_list_enabled_flag shall be zero.” Note, when implemented in Choi’s disclosure, the constraint no_aps_constriant_flag will trigger sps_alf_enabled_flag to be zero, which disables the flag and in turn disables the CC-ALF flag because it is dependent on the ALF flag. See Choi, ¶ [0213]). The same motivation of claim 11 applies to claim 12.
Regarding claim 13, the limitations are the same as those in claim 3; however, written as an encoder instead of a decoder, which is well-known to be the inverse process. Therefore, the same rationale of claim 3 applies to claim 13. Additionally, the disclosure relied upon for Choi and JVET_R0178 is for controlling in a disabling manner.
Regarding claim 14, the limitations are the same as those in claim 4; however, written as an encoder instead of a decoder, which is well-known to be the inverse process. Therefore, the same rationale of claim 4 applies to claim 14.
Regarding claim 15, the limitations are the same as those in claim 5; however, written as an encoder instead of a decoder, which is well-known to be the inverse process. Therefore, the same rationale of claim 5 applies to claim 15.
Regarding claim 21, Choi and JVET_R0178 disclose all of the limitations of claim 2, as outlined above. Additionally, JVET_R0178 discloses wherein the first signal is a flag, and the method further comprises: in response to the flag having a value equal to 1, determining that the APS NAL unit is not present in the received bitstream (2. Proposal 1, p. 2, “no_aps_constraint_flag equal to 1 specifies that there shall be no NAL unit with nuh_unit_type equal to PREFIX_APS_NUT or SUFFIX_APS_NUT present in OlsInScope.” Note, ¶ [0085] of Choi describes decoding based on general constraint information and the combination relies on Choi’s general constraint including no_aps_constraint_flag and when it equals 1, then the definition of JVET_R0178 is implemented to constrain the APS NAL unit). The same motivation of claim 1 applies to claim 21.
Regarding claim 22, Choi and JVET_R0178 disclose all of the limitations of claim 1, as outlined above. Additionally, Choi discloses wherein disabling both the CCALF process and the chroma ALF process further comprises:
signaling a first sequence-level flag indicating that the CCALF process is disabled for a video sequence associated with the sequence-level flag ([0213], ll. 1-8, “CC-ALF may be applied only when ALF is always operating. That is, only when the ALF-enabled flag (sps_alf_enabled_flag) is 1, the CC-ALF-enabled flag (sps_ccalf_enabled_flag) may be parsed. CC-ALF and ALF may be combined according to the table above. The CC-ALF-enabled flag may indicate whether (and may be related to) whether CC-ALF is available”); and
signaling one more slice-level flags indicating that the chroma ALF process is disabled for a video slice associated with the one or more slice-level flags (Table 8 describes the parameters slice_alf_chroma_idc and slice_alf_aps_id_chroma are dependent on slice_alf_enabled_flag, which is dependent on sps_alf_enabled_flag).
Regarding claim 24, Choi and JVET_R0178 disclose all of the limitations of claim 1, as outlined above. Additionally, Choi discloses wherein the disabling both the CCALF process and the ALF process further comprises: signaling a slice-level flag indicating that predetermined set of filters is used for a luma ALF process associated with the video content (Table 17, slice_num_alf_sps_ids_luma is dependent on slice_alf_enabled_flag, which is dependent on sps_alf_enabled_flag for disabling the ALF and CCALF).
Regarding claim 25, Choi and JVET_R0178 disclose all of the limitations of claim 12, as outlined above. Additionally, JVET_R0178 discloses wherein the first value is equal to 1 (2 Proposal 1, p. 2, “no_aps_constraint_flag equal to 1 specifies that there shall be no NAL unit with nuh_unit_type equal to PREFIX_APS_NUT or SUFFIX_APS_NUT present in OlsInScope. It also specifies that sps_alf_enabled_flag, sps_lmcs_enabled_flag and sps_scaling_list_enabled_flag shall be zero.” Note, when implemented in Choi’s disclosure, the constraint no_aps_constriant_flag will trigger sps_alf_enabled_flag to be zero, which disables the flag and in turn disables the CC-ALF flag because it is dependent on the ALF flag. See Choi, ¶ [0213]). The same motivation of claim 11 applies to claim 25.
Regarding claim 26, the limitations are the same as those in claim 22; however, written as an encoder instead of a decoder, which is well-known to be the inverse process. Therefore, the same rationale of claim 22 applies to claim 26.
Regarding claim 28, the limitations are the same as those in claim 24; however, written as an encoder instead of a decoder, which is well-known to be the inverse process. Therefore, the same rationale of claim 24 applies to claim 28.
Regarding claim 29, the limitations are the same as those in claim 11 with its dependent claim, claim 26. Therefore, the same rationale of claim 26 applies equally as well to claim 29.
Regarding claim 31, the limitations are the same as those in claim 24; however, written as an encoder instead of a decoder, which is well-known to be the inverse process. Therefore, the same rationale of claim 24 applies to claim 31.
Claim(s) 5, 23, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2022/0345697 A1 (hereinafter “Choi”) in view of “AhG 9: On APS and GDR constraint Flags” 15-24 April 2020 (hereinafter “JVET-R0178”), and further in view of U.S. Publication No. 2022/0329794 A1 (hereinafter “Kotra”).
Regarding claim 5, Choi and JVET_R0178 disclose all of the limitations of claim 3, as outlined above. Choi and JVET_R0178 fail to disclose wherein the second signal indicate whether the ALF process is enabled in decoding of chroma components of pictures referring to a picture parameter set (PPS) associated with the video content.
However, Kotra teaches wherein the second signal indicate whether the ALF process is enabled in decoding of chroma components of pictures referring to a picture parameter set (PPS) associated with the video content ([0379], ll. 1-6, “alf_present_in_ph_flag equal to 1 specifies the syntax elements for enabling ALF use may be present in the PHs (picture headers) referring to the PPS. alf_present_in_ph_flag equal to 0 specifies the syntax elements for enabling ALF use may be present in the slice headers referring to the PPS.” The PPS syntax starting in p. 35 contains alf_present_in_ph_flag and the PH syntax starting in p. 37 conditions the pic_alf_enabled_flag based on the alf_present_in_ph_flag for controlling pic_alf_chroma_idc and pic_alf_aps_id_chroma).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have the PH ALF enable flag referring to the PPS, as taught by Kotra ([0379]), in Choi and JVET_R0178’s invention. One would have been motivated to modify Choi and JVET_R0178’s invention, by incorporating Kotra’s invention, to have reduced overhead and more efficient filtering (Kotra: [0007]).
Regarding claim 23, Choi and JVET_R0178 disclose all of the limitations of claim 22, as outlined above. Choi and JVET fail to expressly disclose wherein the first sequence-level flag is part of a sequence parameter set (SPS) and is signaled immediately before a second sequence-level flag indicating whether the luma mapping with chroma scaling (LMCS) is enabled.
However, Kotra teaches wherein the first sequence-level flag is part of a sequence parameter set (SPS) and is signaled immediately before a second sequence-level flag indicating whether the luma mapping with chroma scaling (LMCS) is enabled (SPS RBSP syntax beginning p. 29 to p. 31. See syntax sps_ccalf_enabled_flag and sps_lmcs_enabled_flag. Note, sps_lmcs_enabled_flag is in the same indentation as the sps_ccalf_enabled_flag, meaning it is not additionally conditioned on anything else and it would have been obvious to try to place it immediately afterwards given the limited locations within the same conditional statement).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have the sps_ccalf_enabled_flag and sps_lmcs_enabled_flag, as taught by Kotra (SPS RBSP syntax of pp. 29-31), in Choi and JVET_R0178’s invention. One would have been motivated to modify Choi and JVET_R0178’s invention, by incorporating Kotra’s invention, to have reduced overhead and more efficient filtering (Kotra: [0007]) and because it would have been obvious to try to place one syntax immediately after another when they are under the same conditional statement within the same RBSP syntax.
Regarding claim 27, the limitations are the same as those in claim 23; however, written as an encoder instead of a decoder, which is well-known to be the inverse process. Therefore, the same rationale of claim 23 applies to claim 27.
Regarding claim 30, the limitations are the same as those in claim 22. Therefore, the same rationale of claim 22 applies to claim 30. Note, the SPS parameters relied upon in Choi in the rejection of claim 22 are in a sequence parameter set (SPS).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481